Citation Nr: 0922399	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran retired after active military duty from 
April 1948 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in January 2006.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  During the Veteran's lifetime, service connection was in 
effect for the residuals of a fractured right ankle with a 
10 percent evaluation effective from February 1968, and a 
healed fracture of the right wrist, multiple minor scars, and 
a cerebral concussion by history, all noncompensably 
evaluated effective from February 1968; the Veteran had a 
combined 10 percent evaluation from 1968.  

3.  The Veteran died in August 2005, at age 75, from prostate 
cancer, with underlying conditions of emphysema and 
colovesical fistula, with other contributing conditions of 
coronary artery disease, lung cancer, and Type II diabetes 
mellitus.  

4.  The Veteran did not have military service in the Republic 
of Vietnam and his service in Korea was before herbicide 
agents were used at certain locations there, so it may not be 
presumed by law and regulation that his cancers or diabetes 
were causally related to herbicide exposure during military 
service.  

5.  Prostate cancer, emphysema, colovesical fistula, coronary 
artery disease, lung cancer and Type II diabetes mellitus 
were not incurred during or for decades after service and no 
medical or other competent evidence shows or suggests that 
the Veteran's death in August 2005 was causally related to 
any disease or injury incurred or aggravated during the 
Veteran's active military service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant was provided formal VCAA notice in 
November 2005, prior to the issuance of the rating decision 
now on appeal from January 2006.  This notice informed her of 
the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advise she should submit any 
relevant evidence in her possession.  She was provided with 
medical release forms to complete for each and every 
healthcare provider who might have records relevant to her 
claim, but she did not return any completed releases for VA 
to assist her in the collection of private medical records.  
The service treatment records and records of the Veteran's 
post-service treatment from shortly after service were 
already on file.  The appellant submitted a copy of the 
Veteran's certificate of death, but did not submit any copies 
of any records of private treatment in and around the time of 
the Veteran's death.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board considered referring the appeal for a VA review of 
the medical evidence on file and a request for medical 
opinions, but in the absence of any medical evidence for a VA 
examiner to review after approximately 1968, or any evidence 
that any of the causes of death listed on the Veteran's death 
certificate were incurred or aggravated during active 
military service, any request for such opinion would have 
required speculation on the part of the examiner, and there 
is no duty to obtain a clinical opinion under these 
circumstances.  38 U.S.C.A. § 5103A(d).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including diabetes, heart disease, or other organic 
diseases of the nervous system, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

Veterans who had service in the Republic of Vietnam from 1962 
to 1975, or other locations at certain specific times and/or 
places (including Korea from April 1968 through July 1969 
along the demilitarized zone), are presumed to have been 
exposed to herbicide agents (including Agent Orange) and 
there is a list of diseases which are presumed to be causally 
attributable to herbicide exposure, including lung and 
prostate cancer and Type II diabetes mellitus.  However, 
these presumptions only apply to veterans who have served in 
the areas known to be affected by herbicide agents at the 
specified times and places.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a direct causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in the active military service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's military service.  38 U.S.C.A. § 1103.  

Analysis:  During the Veteran's lifetime, service connection 
was in effect for residuals of a right ankle fracture with a 
10 percent evaluation, and healed fracture of the right 
wrist, multiple minor scars, and a cerebral concussion by 
history with noncompensable evaluations, all effective from 
February 1968.  There is no evidence that the Veteran ever 
again had contact with VA after 1968, until he filed multiple 
informal claims in the month prior to his death in July 2005.  

A 23 August 2005 death certificate shows that the Veteran 
died, with the immediate cause of death as prostate cancer, 
underlying causes of death of emphysema and colovesical 
fistula, and other contributing conditions of coronary artery 
disease, lung cancer, and Type II diabetes mellitus.  

There is certainly no evidence in the service treatment 
records that the Veteran contracted any of his multiple 
listed causes of death either immediate, underlying, or 
contributing, at any time during service, nor is there 
evidence of cancer, heart disease, or diabetes having been 
incurred to a compensable degree within one year after 
service separation.  The evidence on file indicates that all 
of the immediate, underlying and contributing conditions of 
death were manifested many years after the Veteran was 
separated from service, and that they were entirely unrelated 
to any incident, injury or disease of active military 
service.  

As noted above, there are laws and regulations creating a 
presumption that veterans who served in Vietnam from 1962 to 
1975 and along the demilitarized zone in the Republic of 
Korea from April 1968 to July 1969 were presumed to be 
exposed to herbicide agents (including Agent Orange), and 
further presumptions that any subsequent development of a 
list of diseases including prostate cancer, lung cancer, and 
Type II diabetes mellitus were causally attributable to 
herbicide exposure.  However, the Veteran never served in the 
Republic of Vietnam and he retired from 20 years of active 
military service in January 1968 some three months before 
herbicide agents were first used along the demilitarized zone 
in Korea.  There is no evidence that the Veteran was exposed 
to herbicide agents at any time during service, so there may 
be no presumption that his development of prostate cancer, 
lung cancer, and diabetes was causally attributable to 
exposure to herbicide agents during service.  

Although the Veteran had been granted service connection for 
the residuals of a right ankle fracture, a healed right wrist 
fracture, multiple minor scars, and a history of a cerebral 
concussion, there is no competent medical evidence or opinion 
that any of these service-connected disabilities in any way 
caused the Veteran's death or in any way significantly 
contributed to or hastened the Veteran's death.  

Although the appellant has made certain of her own arguments 
as to why service connection for the cause of death should be 
granted, the appellant as a lay person is not shown to have 
the requisite medical expertise to render any form of 
competent clinical opinion in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The record before the Board shows that the Veteran had been 
granted service connection for some minor disabilities in the 
same year he was separated from service and that these 
disabilities played no part in causing or hastening the 
Veteran's death.  The Veteran is objectively shown to have 
died in August 2005, at age 75, some 37 years after he was 
separated from service, with principal causes of death of 
prostate cancer, emphysema, and colovesical fistula.  Other 
contributing conditions which may or may not qualify under 
the governing law and regulation as causes of death were also 
listed of coronary artery disease, lung cancer, and Type II 
diabetes.  However, there is simply no objective medical 
evidence or opinion which in any way shows or suggests that 
any of these causes of death were incurred or aggravated 
during active military service from 1948 through 1968, or 
that any of these causes of death were otherwise causally 
related to some incident, injury, disease, or exposure of 
active military service during that period.  By the record 
before the Board, the causes of the Veteran's death were 
entirely unrelated to the Veteran's period of active military 
duty.  Accordingly, service connection for the cause of the 
Veteran's death cannot be allowed.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


